department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny date taxpayer_identification_number person to contact identification_number contact telephone number certified mail tax_exempt_and_government_entities_division number release date legend org organization name xx date address address org address dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you did not operate for the benefit for the private interest of a private_shareholder_or_individual as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication department of the treasury internal_revenue_service te_ge eo examinations ormsby station court suite a - stop louisville ky tax_exempt_and_government_entities_division date legend org organization name xx date address address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers numbers ontact telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director exempt_organizations examinations enclosures publication publication report of examination res tax exempt and government entities department of the treasury internal_revenue_service te_ge eo examinations ormsby station court suite a - stop louisville ky division date legend org organization name xx date address address taxpayer_identification_number form tax_year s ended address org person to contact id number contact numbers numbers ontact telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director exempt_organizations examinations enclosures publication publication report of examination form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx - 20kxk legend org organization name company issue xx date county county co-1 whether org org continues to meet the requirements of internal_revenue_code irc sec_501 and therein continues to qualify for exemption from federal_income_tax facts organizational org was granted tax-exempt status under sec_501 on january 20xx the constitution and bylaws dated december 20xx state article i purpose s n o n a to raise public aware of the history culture and current conditions of native people to organize and develop programs for the advancement of interests of native people to educate others of the native way of life to provide a home for native people their descendants and those who come seeking a tribal unit to support members who suffer economic or emotional difficulties to the extent of the organization's capabilities to engage in all other scientific educational or cultural activities of benefit to the membership article iv membership _ members of org shall be native american people their descendants and all other persons who subscribe to the purpose of the association article vill resignations and removals actions that may result in removal include but not limited to a possession use and or distribution of alcohol and or drugs at tribal functions on april 20xx the co-1 co-1 assumed the name of org see exhibit a co-1 is not a tax-exempt_organization under any code section activities during the course of the examination org was asked to provide written documentation concerning the exempt and non-exempt activities in response to the exempt_activities org provided copies of the weekly minutes the minutes stated that on a weekly basis normally - members would have drum practice for approximately four hours the drum practice was the only entry on the minutes that indicated what occurred at the meeting a few form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx - 200k other topics at the meetings including bingo spring gathering and christmas party org also held annual gatherings that were open to members only in response to the non-exempt activities org provided a brief summary of the charitable gaming activity org stated that in 20xx man hours was devoted to bingo org applied for and was granted a charitable gaming license org by the department of charitable gaming dcg on or about august 20xx dcg suspended org's charitable gaming license for failing to retain the required or greater of the adjusted gross_receipts for 20xx org only retained on january 20xx org was asked to describe its involvement with the co-1 org's response see exhibit b we obtained a dba certification as the co-1 all of our business dealings are done under the name org membership during the course of the examination org was asked to provide their membership applications part of the application process included genealogy information the application states beeeees please give a brief outline of your tribal lineage and why you wish to become a member of org on a separate sheet it is required that you have the information provided on these forms notarized so you have a legal document showing your native ancestry do not list family members above unless they wish to become tribal members and are under eighteen membership applications were provided applications included genealogy information _ financial org has two separate bank accounts one labeled general and one gaming the form_990 for the period ended december 20xx reported gross_receipts from charitable gaming activities as dollar_figuredollar_figure and total gross_receipts as dollar_figuredollar_figure in 20xx zero dollars were spent for a tax-exempt purpose the form 990-ez for the period ended december 20xx reported gross_receipts from charitable gaming activities as dollar_figuredollar_figure and total gross_receipts as dollar_figure dollar_figure in 20xx zero dollars were spent for a tax-exempt purpose the form_990 for the period ended december 20xx reported gross_receipts from charitable gaming activities as dollar_figuredollar_figure and total gross_receipts as dollar_figure dollar_figure in 20xx dollar_figuredollar_figure was possibly spent for a tax-exempt purpose for 20xx org filed an electronic post-card stating that its gross_receipts are normally less than dollar_figuredollar_figure form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx - 20kxk pull-tab inventory from june 20xx - september 20xx an analysis of org’s pull-tab inventory was conducted based off of the information provided additional boxes of pull-tabs were sold but not accounted for org was asked for an explanation org failure to provide a response 20xx activities on or about march 20xx the county county sherriff department conducted a raid on the co-1 for illegally selling alcohol without a license posted in the club were co-1 rules the rules were printed on org letterhead see exhibit c on may 20xx org was provided a copy of the newspaper articles for comment org stated see exhibit d the co-1 has absolutely nothing to do with the org the people working this club were doing so in hopes of creating jobs for themselves and others and were not being paid we also lost about dollar_figuredollar_figure in the five weeks we were open so m afraid there won't be any taxes to collect we were not running this establishment as a non-profit law sec_501 of the internal_revenue_code exempts from taxation organizations described in subsection c or d under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501of the code exempts from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c - a provides in part that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides c operational test-- primary activities an organization will be regarded as operated exclusively for it engages primarily in activities which accomplish one or more of one or more exempt purposes only if form 886-a cev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx - 20xx org such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that the burden_of_proof is on the organization to establish that it is not organized and operated for the benefit of private interests 71_tc_102 provides in part that the word exclusively does not mean solely or without exception an organization which engages in nonexempt activities can obtain and maintain exempt status so long as such activities are only incidental and insubstantial 81_tc_958 neither the internal_revenue_code the regulations nor the case law provide a general definition of insubstantial for purposes of c this is an issue of fact to be determined under the facts and circumstances of each particular case world family corp v commissioner supra pincite in 28_tc_1128 the court held that an organization engaged in fund-raising activities through operation of bingo_games and whose actual charitable_contributions consisted of contributions to charitable institutions of insubstantial amounts when compared to its gross_receipts from operation of bingo_games did not qualify for exemption under sec_501 of the code petitioner's fund-raising activities consisted of the operation of bingo_games at the lodge of the fraternal order of the eagles it also operated a soda bar and miscellaneous activities income from the soda bar and miscellaneous activities was reported on the returns as dollar_figure for and dollar_figure for the gross_receipts from the fixed charge or donation for_the_use_of the bingo cards were dollar_figure for and dollar_figure for petitioner did not operate any charitable institutions and its actual charitable function consisted of contributions to various individual doctors and institutions these contributions totaled dollar_figure in and dollar_figure in its principal activity was the profitable operation of bingo_games on a business or commercial basis the principal source of gross_receipts was from the fixed charge or donation assessed against each player for_the_use_of the bingo cards therefore the court held that the petitioner failed to establish that it is entitled to a tax-exempt status in the taxable years in question in make a joyful noise inc v commissioner 56_tcm_1003 the court held that operating regularly scheduled bingo_games on behalf of other exempt_organizations was a trade_or_business unrelated to the organization's exempt purposes in that case the court concluded that the petitioner failed to carry its burden of proving that its participation in bingo_games was an insubstantial part of its activities in p l l scholarshi82_tc_196 the tax_court held that petitioner was not operated exclusively for exempt purposes under the provisions of sec_501 lr c and sec_1_501_c_3_-1 income_tax regs therefore it is not exempt from federal_income_tax petitioner was incorporated as a nonprofit corporation for the purpose of raising money to be used for providing college scholarships the money was raised from the operation of bingo_games on the premises form 886-a ev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx - 20xx of a commercial establishment the court stated that after careful consideration of the entire record this court finds that the petitioner has not carried its burden of showing that it was operated exclusively for an exempt_purpose under the required standards the court further stated that since the record in this case does not show that the petitioner was operated exclusively for exempt purposes but rather indicates that it benefited private interests exemption was properly denied in 75_tc_127 the court held that part of petitioner's net_earnings inured to the benefit of private shareholders or individuals and that petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of the court stated that the burden falls upon petitioner to establish the reasonableness of the compensation the court indicated that by basing compensation upon a percentage of petitioner's gross_receipts apparently subject_to no upper limit a portion of petitioner's earnings was being passed on to an individual the court stated that the statute specifically denies tax exemption where a portion of net_earnings is paid to private shareholders or individuals we hold here that paying over a portion of gross earnings to those vested with the control of a charitable_organization constitutes private_inurement as well all in all taking a slice off the top should be no less prohibited than a slice out of net revrul_64_182 part c b concluded that an organization qualified for exemption under sec_501 of the code where it used the proceeds from a business activity to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations thus an organization whose principal activity is operating games of chance may nevertheless qualify for exemption provided it uses the proceeds of that business activity in a real and substantial charitable program such as charitable grant making commensurate in scope with its financial resources and other wise meets the requirements of exemption the 71_tc_340 held that a family association formed as a nonprofit organization to study immigration to and migration within the united_states by focusing on its own family history and genealogy does not qualify for exemption under sec_501 of the code the association's activities included researching the genealogy of its members for the ultimate purpose of publishing a family history the court stated that the association's family genealogical activities were not insubstantial and were not in furtherance of an exempt_purpose rather they served the private interests of the members thus the association was not operated exclusively for exempt purposes see also benjamin price genealogical association v united_states civil no d d c date revrul_80_301 1980_2_cb_180 states a genealogical society that opens its membership to all persons in a particular area provides instruction in genealogical research techniques to its members and to the general_public but does not research genealogies for its members conducts research projects and makes the results available to the state historical society provides materials for libraries and community displays and promotes various other related activities forthe public qualifies for exemption under sec_501 of the code revrul_80_302 1980_2_cb_182 states an organization that limits its membership to descendants of a particular family compiles family genealogical research data for use by its members for reasons other than to conform to the religious precepts of the family’s denomination presents the form 886-a ev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx - 20xx data to designated libraries publishes volumes of family history and promotes social activities among family members does not qualify for exemption under sec_501 of the code 470_f2d_849 held in part that tax exemption is a privilege a matter of grace rather than right’ government’s position activities based on the information provided by org drum practice accounted for a substantial amount of the organization’s time drum practice in its self does not constitute an exempt_purpose and is considered a non-exempt activity the other activities outlined in org’s response do not serve a tax-exempt purpose and are also considered a non-exempt activity the bingo activity conducted by org does not serve a charitable purpose and is considered a non-exempt activity based on the information furnished approximately of org s time was devoted to activities that do not serve a charitable purpose these activities primarily include the operation of a bingo session and drum practice in 20xx org had hours devoted to non-exempt activities including hours of drum practice and hours devoted to exempt_activities in 20xx org had hours devoted to non-exempt activities including hours of drum practice and hours devoted to exempt_activities in 20xx org had hours devoted to non-exempt activities including hours of drum practice and hours devoted to exempt_activities org’s membership applications that were provided by org were basically limited to people of cherokee indian decent the genealogical information was for use of the members and does not constitute a tax- exempt_purpose was outlined in revrul_80_302 membership gross_income from you exempt_function activities was dollar_figure of your gross_income came from your charitable gaming activities financial of your gross_income was spent on a tax-exempt purpose 20xx 20xx gross_income possible charitable ses form 886-acrev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx - 20xx pull-tab inventory since org was unable to provide an explanation for the boxes of pull-tabs the proceeds of the pull- tabs must have went to private interests the additional income was not deposited into the bank and not used for a tax-exempt purpose 20xx activities the operation of an illegal club in which the primary activity is the selling of bootleg alcohol in a dry county to members of org is not a tax-exempt purpose you are operated similar to the organizations described in make a joyful noise v commissioner help the children v commissioner and p l l scholarship fund v commissioner those cases involved organizations engaged primarily in fund raising activities through bingo_games the courts held that neither organization qualified for exemption under sec_501 of the internal_revenue_code because they were not operated exclusively for exempt purposes because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 of the income_tax regulations in addition by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_4 c -1 d ii of the income_tax regulations see church in boston v commissioner and world family corp v commissioner the amount of income distributed from the bingo account for possible charitable and other sec_501 purposes in the year ended 20xx was dollar_figure year ended 20xx was dollar_figure and year ended 20xx was dollar_figuredollar_figure respectively the percentage of gross bingo income distributed for possible charitable purposes was approximately for the year ended 20xx for year ended 20xx and approximately for the year ended 20xx over a three-year period a possible was spent on charitable purposes based on the amount of gross bingo income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from your bingo activities to conduct charitable and educational programs is not commensurate in scope with the financial resources of your bingo operation see revrul_64_182 part c b taxpayer's position the taxpayer's position is unknown at this time conclusion based on the analysis of your activities and the sources and amounts of your gross_income and expenses we have determined that you no longer meet the requirements for exemption under sec_501 of the internal_revenue_code you are operated similar to the organizations described in make a joyful noise v commissioner help the children v commissioner and p l l scholarship fund v commissioner those cases involved organizations engaged primarily in fund raising activities through bingo_games the courts held that form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx - 20xx neither organization qualified for exemption under sec_501 of the internal_revenue_code because they were not operated exclusively for exempt purposes based on the amount of gross bingo income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from your bingo activities to conduct charitable and educational programs is not commensurate in scope with the financial resources of your bingo operation see revrul_64_182 part c b because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 of the income_tax regulations by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 of the income_tax regulations see church in boston v commissioner and world family corp v commissioner based on the facts law and conclusions cited above we have determined that you no longer qualify for exemption under sec_501 of the internal_revenue_code therefore your exemption under sec_501 of the internal_revenue_code is revoked effective january 20xx the first day of the year that we determined that you are not operated exclusively for exempt purposes contributions made to you after january 20xx are not deductible under sec_170 of the internal_revenue_code the appropriate state officials will be notified form 886-arev department of the treasury - internal_revenue_service page -8-
